By the Court, Lacy, J. The counsel for the plaintiff objected to his bond as evidence, upon the sole ground that they had no notice of such intended off-set. The court sustained the objection because the statute required a notice to be given. This requisition is certainly a mere technical rule, which a party has a right to waive or insist on at pleasure. By the agreement of the respective counsel, and which is made a matter of record, all technical objections were to be waived by both sides. The objection insisted on at the trial, is nothing more than a mere technical objection, and should it prevail, the case could not be tried on its merits. This objection is a clear violation of their agreement, and they are estopped by their own admission from insisting that notice should have been first given them of the off-set; and the court, in excluding the note as evidence, manifestly erred. Judgment reversed.